*289The opinion of the court was delivered
by Lowrie, C. J.
We are unable to declare any of these errors sustained. If this road was lawfully opened in 1855, the street commissioners and town council of 1857 had no authority to change its location. There is, therefore, but one question for consideration: was the opening in 1855 made by lawful authority ? It was done by the supervisor, and not disputed by any other officer or person until near two years afterwards. It is now insisted that the street commissioner was the proper officer to do it, and not the supervisor, or at least that he should fix its lines.
The authority and the duty to open the road is not disputed, and we must not be critical in relation to the particular borough functionary that ought to do it. No ordinance assigns this duty to any one officer, and we cannot supply this defect. If the superiors of an officer do not dispute his acts at or about the time of their performance, we must treat them as valid. The name of the office supervisor helps us in this. Without a special definition of it, we must receive it according to its general definition., or common usage, and then we treat the supervisor as the proper authority to open roads under the order of the court. This road having been opened by him, we presume-that he was the proper officer to do it, unless the contrary be shown, and this throws all the burden of proof on the defendant below.
It seems to us that the case was well tried in all respects.
Judgment affirmed.